 


113 HR 2750 RH: Design-Build Efficiency and Jobs Act of 2013
U.S. House of Representatives
2014-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 500 
113th CONGRESS 2d Session 
H. R. 2750 
[Report No. 113–668] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 19, 2013 
Mr. Graves of Missouri (for himself, Ms. Herrera Beutler, Mr. Hanna, Mr. Mulvaney, Mr. Connolly, Mr. Meadows, and Ms. Meng) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 

December 12, 2014
Additional sponsors: Mr. Farenthold, Mr. Schrader, Mr. Terry, Mr. Paulsen, Mr. Ross, Mr. Tipton, Mr. Miller of Florida, Mr. Welch, Mr. Schneider, Mr. Cartwright, and Ms. Wilson of Florida

 
December 12, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
 
 
 
 
A BILL 
To amend title 41, United States Code, to require the use of two-phase selection procedures when design-build contracts are suitable for award to small business concerns, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Design-Build Efficiency and Jobs Act of 2013.  
2.Design-build selection proceduresSection 3309 of title 41, United States Code, is amended— 
(1)in subsection (d) by striking agency determines with respect to and all that follows through the period at the end, and inserting the following: the head of the agency approves the contracting officer’s justification that an individual solicitation must have greater than 5 finalists to be in the Federal Government’s interest. The contracting officer must provide written documentation of how a maximum number of offerors exceeding 5 is consistent with the purposes and objectives of the two-phase selection process.; and  
(2)by adding at the end the following: 
 
(f)Design and construction contractsTwo-phase selection procedures shall be used for entering into a contract for the design and construction of a public building, facility, or work when a contracting officer determines that the contract has a value of $750,000 or greater, as adjusted for inflation in accordance with section 1908 of title 41, United States Code.  
(g)Reports 
(1)Agency reportsBeginning on the date that is 1 year after the effective date of this subsection, and for each of the 4 years thereafter, each agency shall submit to the Comptroller General of the United States and publish in the Federal Register, an annual report regarding all cases in the preceding year in which— 
(A)more than 5 finalists were selected for phase-two requests for competitive proposals; or  
(B)for a contract that has a value of $750,000 (as adjusted for inflation in accordance with section 1908 of title 41, United States Code) or greater for which the two-phase selection procedures was not used.  
(2)GAO reportOn the first full fiscal year that is 5 years after the effective date of this subsection, the Comptroller General of the United States shall publish a report that, based on the information provided in the agency reports required under paragraph (1), analyzes the degree to which agencies have complied with the requirements of this section. .  
 
 
 
 
1.Short titleThis Act may be cited as the Design-Build Efficiency and Jobs Act of 2014.  
2.Design-build selection procedures 
(a)Civilian agency contractsSection 3309 of title 41, United States Code, is amended— 
(1)in subsection (d), by striking agency determines with respect to and all that follows through the period at the end, and inserting the following: head of the agency approves the contracting officer’s justification that an individual solicitation must have greater than 5 finalists to be in the Federal Government’s interest. The contracting officer must provide written documentation of how a maximum number of offerors exceeding 5 is consistent with the purposes and objectives of the two-phase selection process.; and 
(2)by adding at the end the following: 
 
(f)Design and construction contractsTwo-phase selection procedures shall be used for entering into a contract for the design and construction of a public building, facility, or work when a contracting officer determines that the contract has a value of $1,500,000 or greater, as adjusted for inflation in accordance with section 1908 of this title, unless the head of the agency approves the contracting officer’s justification that procedures other than two-phase selection procedures are in the best interest of the Federal Government. 
(g)Reports 
(1)Agency reportsBeginning on the date that is 1 year after the effective date of this subsection, and for each of the 4 years thereafter, each agency shall submit to the Comptroller General of the United States and publish in the Federal Register an annual report regarding all cases in the preceding year— 
(A)in which more than 5 finalists were selected for phase-two requests for competitive proposals; or 
(B)for a contract that has a value of $1,500,000 (as adjusted for inflation in accordance with section 1908 of this title) or greater for which the two-phase selection procedures were not used. 
(2)GAO reportIn the first full fiscal year that is 5 years after the effective date of this subsection, the Comptroller General of the United States shall publish a report that, based on the information provided in the agency reports required under paragraph (1), analyzes the degree to which agencies have complied with the requirements of this section.. 
(b)Defense contractsSection 2305a title 10, United States Code, is amended— 
(1)in subsection (d), by striking agency determines with respect to and all that follows through the period at the end, and inserting the following: head of the agency approves the contracting officer’s justification that an individual solicitation must have greater than 5 finalists to be in the Federal Government’s interest. The contracting officer must provide written documentation of how a maximum number of offerors exceeding 5 is consistent with the purposes and objectives of the two-phase selection process.; and  
(2)by adding at the end the following: 
 
(g)Design and construction contractsTwo-phase selection procedures shall be used for entering into a contract for the design and construction of a public building, facility, or work when a contracting officer determines that the contract has a value of $1,500,000 or greater, as adjusted for inflation in accordance with section 1908 of title 41, unless the head of the agency approves the contracting officer’s justification that procedures other than two-phase selection procedures are in the best interest of the Federal Government. 
(h)Reports 
(1)Beginning on the date that is 1 year after the effective date of this subsection, and for each of the 4 years thereafter, each agency shall submit to the Comptroller General of the United States and publish in the Federal Register an annual report regarding all cases in the preceding year— 
(A)in which more than 5 finalists were selected for phase-two requests for competitive proposals; or 
(B)for a contract that has a value of $1,500,000 (as adjusted for inflation in accordance with section 1908 of title 41) or greater for which the two-phase selection procedures were not used. 
(2)In the first full fiscal year that is 5 years after the effective date of this subsection, the Comptroller General of the United States shall publish a report that, based on the information provided in the agency reports required under paragraph (1), analyzes the degree to which agencies have complied with the requirements of this section.. 
 
 
December 12, 2014 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
